Citation Nr: 0000348	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
arthritis of the right hip.

2.  Entitlement to service connection for residuals of a left 
wrist sprain.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a stomach disorder 
(gastritis or peptic ulcer disease).

6.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA) or stroke.

7.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served as a unit member of the Army National 
Guard of the State of Florida from July 1984 to July 1992.  
His military service in the National Guard has been verified 
to include an initial period of "active duty for training" 
as a member of the Army Reserves from March 1985 to August 
1985, and additional periods of active duty for training for 
National Guard members authorized under title 32, United 
States Code, from September 1985 to December 1985, from 
September 1986 to March 1987, and from June 1987 to July 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1996.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on October 29, 1996, and 
a transcript of that hearing has been associated with the 
record on appeal.
The issues of entitlement to service connection for an 
anxiety disorder and whether a compensable rating under 38 
C.F.R. § 3.324 is warranted for multiple service-connected 
disabilities rated noncompensably disabling are the subject 
of the remand portion of this decision.


FINDINGS OF FACT

1.  Clinical findings on a VA examination in April 1997 
revealed only some hypermobility of the hip joint which the 
examiner indicated was responsible for the "clicking" 
sensations the appellant was experiencing.  Notwithstanding 
these clicking sensations, there was no clinically reported 
evidence on this examination of limited motion or swelling in 
the right hip.  In addition, x-rays reviewed at the time of 
the April 1997 examination were interpreted as being entirely 
negative for arthritic-type pathology.

2.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected right hip disability in the years after 
service.  Moreover, it is not currently shown that this 
disability causes marked interference with employment.

3.  Service medical records reflect that the appellant 
sustained a sprain injury to his left wrist in July 1985; 
however, the evidence of record does show that he has a 
current disability of the left wrist as a result of that 
injury.

4.  Service medical records reflect the appellant's reported 
history of recurrent back pain on a National Guard physical 
examination conducted in April 1991, but there is no medical-
nexus evidence showing a relationship between any current 
disability of the low back and a related disease or injury of 
the spine treated during service.

5.  Service medical records do not reflect treatment or 
diagnosis of hypertension during the appellant's qualifying 
periods of active duty for training.

6.  Service medical records document that the appellant was 
treated in 1985 and 1987 for stomach distress diagnosed as 
gastroenteritis while on active duty for training, but there 
is no medical-nexus evidence showing a relationship between 
any current disability of the stomach and a related disorder 
treated during service.

7.  Service medical records do not reflect treatment or 
diagnosis of any residuals of a CVA or seizure disorder 
during the appellant's qualifying periods of active duty for 
training.


CONCLUSIONS OF LAW

1.  The appellant's right hip disability does not warrant a 
compensable or higher evaluation pursuant to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5250-5255 (1999).

2.  Application of extraschedular provisions for the 
appellant's right hip disability is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1999).

3.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for residuals of a left wrist sprain.  
38 U.S.C.A. § 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), 
(c) (1999).

4.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for a low back disorder.  38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

5.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for hypertension.  38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

6.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for a stomach disorder (gastritis or 
peptic ulcer disease).  38 U.S.C.A. § 101(22), (24) (West 
1991); 38 C.F.R. § 3.6(a), (c) (1999).

7.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for residuals of a CVA or stroke.  
38 U.S.C.A. § 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), 
(c) (1999).

8.  The appellant has not established by a preponderance of 
the evidence that he is a veteran for purposes of his claim 
of service connection for a seizure disorder.  38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation for Arthritis, Right Hip

Background

The pertinent facts may be briefly stated as follows:  The 
appellant filed his original claim seeking VA disability 
compensation or pension benefits in March 1992, claiming, 
inter alia, that service connection should be awarded for a 
"dislocated hip."  Service connection for arthritis of the 
right hip was granted by rating decision in January 1993 
based on service medical records and the report of a VA 
joints examination conducted in November 1992.  The right hip 
disability was assigned a noncompensable evaluation under 
Diagnostic Code 5010 effective from the date of claim, March 
25, 1992.

The aforementioned service medical records disclosed that the 
appellant was treated on a number of occasions during service 
(November 1988, May and October 1989, and March 1990) for 
right hip pain diagnosed as bursitis.  It was noted that the 
condition acted up when he had to run on hard surfaces.  An 
April 1991 physical examination noted that he had a history 
of painful arthritis of the right hip, although no abnormal 
findings for same were clinically identified on that 
examination and it was noted that he was not then taking any 
medications for this condition.

On the November 1992 VA examination, no complaints referable 
to the right hip were reported, and although x-rays of the 
right hip were interpreted as negative (no evidence of 
fracture, dislocation, or destructive or sclerotic bony 
lesions, and well-preserved joint spaces), the examiner 
opined that they were possibly suggestive of early arthritis 
in the right hip.  Nevertheless, clinical findings on the 
examination were essentially negative; there was no weakness 
in the right hip, he had full range of motion and a normal 
gait, and he had negative Ely's sign (tests contracture of 
the lateral fascia of the thigh) and fabere sign (another 
name for Patrick's test; thigh and knee are flexed and the 
external malleolus is placed over the patella of the opposite 
leg and if pain is produced with the knee depressed, 
arthritis of the hip is indicated).  See Dorland's 
Illustrated Medical Dictionary, 27th edition (1988).  The 
only finding suggestive of residual disability was some point 
tenderness on deep palpation in the right hip on the lateral 
side.

In June 1993, the appellant appealed the RO's rating decision 
assigning the noncompensable rating for the right hip 
disability, and this appeal followed.  In his substantive 
appeal of August 1993, the appellant indicated that he had 
been issued a cane and prescribed medications by VA to 
improve his stability in the right hip.  At his hearing held 
at the RO in January 1994, he reiterated these contentions 
and specified that he had trouble walking and driving due to 
pain in his right hip.  He added that it felt that the bones 
in his hip were rubbing against each other as he walked.  The 
appellant also testified that he had restricted range of 
motion and swelling in his right hip.  With regard to 
medications, he indicated that he was taking 750 milligrams 
of Salicylate for his right hip complaints.  He also 
testified that he had been issued a handicap parking permit 
due to his right hip disability.  Of record is a certificate 
indicating that a permit was issued to the appellant in 
August 1993 with an expiration date of March 9, 1997; 
however, the certificate did not specify the reason it was 
issued other than identifying the appellant as a disabled 
person.

In addition to the above, the appellant testified before the 
undersigned at a hearing held on October  29, 1996.  At that 
time, he testified that he had been taken off Salicylate due 
to adverse side-effects (problems with stomach ulcers) and as 
a result, he was not taking any medications for his right 
hip.  He testified that he could not drive a stick shift due 
to his right hip and that he had problems with pain even 
while sleeping.  In this regard, he testified that he had 
problems getting into a good sleeping position so as to avoid 
snapping the hip joint out of place.  He also testified that 
his right hip pain was mainly evident when he was using his 
back or doing something physical in that the hip would give 
him an itchiness sensation and start to hurt.  The appellant 
added that his pain symptoms would act up with movement of 
the hip or with weather changes such as rainfall and 
increased humidity.

As alluded to above, the Board remanded this case in December 
1996 for additional development, to include scheduling the 
appellant for a new examination to evaluate his right hip 
disability.  The Board also ordered the RO to ask the 
appellant to provide authorization to VA to obtain, private 
medical records from a Dr. Halpern and the Palmetto General 
Hospital in Miami, Florida.  Such a letter was sent to the 
appellant in February 1997, however, to date, no response 
from the appellant has been elicited.  The RO also obtained 
pursuant to the Board's remand instructions an extensive 
collection of VA outpatient treatment reports from the VA 
Medical Center (VAMC) in Miami dated from 1994 to 1997.  
Although some of these records denoted a history arthritis of 
the hips and knees, they disclosed no actual treatment for 
the right hip disability.

The VA examination ordered by the Board was conducted in 
April 1997 in the VAMC-Miami's Arthritis Clinic.  X-rays of 
the right hip reviewed by the examiner were interpreted as 
showing no evidence of arthritis.  The appellant had 
complaints of his right hip bothering him for the past 10 
years, but with regard to range of motion, it was noted by 
the examiner that internal/external rotation, to include 
ability to flex the hip and knee were greater than usual.  
The examiner further stated that the appellant had some 
"clicking" sensations in the right hip that were likely due 
to hypermobility, although it was stated that these symptoms, 
while uncomfortable, did not constitute a disability.  The 
examiner concluded the report by advising the appellant to do 
isometric exercises to strengthen his muscles so as to limit 
the hypermobility in the right hip.

The appellate records also reflects that a VA neurologic 
examination was conducted in March 1997, and although mainly 
limited to evaluate an unrelated disorder, it was noted on 
the report that the appellant had some gait problems due to 
his right hip.  The record also reflects that a scheduled VA 
joints examination was canceled by the VAMC-Miami's Medical 
Administrative Service in September 1998 because the 
appellant failed to report.

Analysis

The Board finds that the appellant's increased rating claim 
is well grounded based on his complaints and medical records 
on file.  38 U.S.C.A. § 5107(a) (West 1991) and Shipwash  v. 
Brown, 8 Vet. App. 218 (1995).  Further, the Board finds that 
the appellant was not prejudiced by the RO's referring to his 
claim as an "increased rating" even though the appeal was 
perfected to the Board from his March 1992 original claim 
seeking entitlement to service connection for the right hip 
disability.  Upon review of the procedural history, it is 
found that throughout the pendency of the appeal, based on 
evidence received as a result, the RO evaluated the 
disability as noncompensably disabling effective from the 
date of original entitlement in March 1992, and hence, there 
was no need for the RO to address the question of staged 
ratings for the disability.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the U. 
S. Court of Appeals for Veterans Claims (the Court).  Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.   Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's right hip disability may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the appellant's claim is against entitlement to 
a compensable or higher schedular evaluation for his right 
hip disability.

In this case, the appellant's right hip disability is 
presently rated under Diagnostic Code 5010 for arthritis due 
to trauma.  Code 5010 specifies that traumatic arthritis is 
to be rated under the criteria for degenerative arthritis.  
Degenerative arthritis, if substantiated by x-ray findings, 
it is rated pursuant to the criteria given under Diagnostic 
Code 5003 which provides for rating the disability on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion under the Diagnostic 
Codes for impairment of the hip and thigh (5250-5255), see 
infra for criteria; see supra, VAOPGCPREC 9-98, a 10 percent 
rating applies where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion.

Limitation of motion of the thigh on extension is rated under 
Diagnostic Code 5251 which provides a single rating of 10 
percent if extension of the thigh is limited to 5 degrees.  
Limitation of motion of the thigh on flexion is rated under 
Diagnostic Code 5252 and provides a 10 percent rating if 
flexion is limited to 45 degrees, a 20 percent rating is 
flexion is limited to 30 degrees, a 30 percent rating is 
flexion is limited to 20 degrees, and maximum rating of 40 
percent if flexion is limited to 10 degrees.  Diagnostic Code 
5253 provides criteria for impairment of the thigh if there 
is limitation of rotation so that one cannot toe-out more 
than 15 degrees (10 percent), if there is limitation of 
adduction of the right so that one cannot cross legs (10 
percent), or if there is limitation of abduction of the thigh 
where motion is lost beyond for Limitation of abduction of, 
motion lost beyond 10 degrees (20 percent).  A hip flail 
joint is rated 80 percent disabling under Diagnostic Code 
5254.  Impairment of the femur involving fracture of shaft or 
anatomical neck with nonunion, loose motion (spiral or 
oblique fracture) is rated 80 percent disabling under 
Diagnostic Code 5255, whereas the same condition without 
loose motion, but with weight-bearing preserved with aid of 
brace, is rated 60 percent.  Code 5255 also provides a 60 
percent rating for fracture of surgical neck of the femur 
with false joint.  Malunion of the femur is rated under Code 
5255 as well with a 10 percent rating for slight knee or hip 
disability, a 20 percent rating for moderate knee or hip 
disability and a 30 percent rating for marked knee or hip 
disability.

Hip ankylosis of is rated under Diagnostic Code 5250 and 
provides criteria for ratings of 60 to 90 percent depending 
on whether the ankylosis is favorable, intermediate or 
unfavorable.

Notwithstanding the above-cited schedular criteria, 38 C.F.R. 
Part 4 provides that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned zero percent evaluation for the 
right hip.  His complaints of pain with occasional impairment 
caused by swelling episodes with activity and/or weather 
changes, noted by the record in this case, have been 
considered; however, the Board assigns the greater weight of 
probative value to the objective medical evidence, in 
particular, the recent VA examination conducted in April 1997.  
Clinical findings on this examination were essentially 
negative except for some hypermobility of the hip joint that 
the examiner indicated was responsible for the "clicking" 
sensations the appellant was experiencing, but for which the 
examiner stated did not constitute clinical evidence of 
disability in the right hip.  Notwithstanding these clicking 
sensations, there was no clinically reported evidence on this 
examination of limited motion or swelling in the right hip, 
and nowhere else in the medical record are such findings 
documented.  As detailed above, it appears that the appellant 
initially sustained an injury to his right hip in service 
caused by excessive physical activity (running) over ten years 
ago at this point, but disabling residuals for same are not 
presently indicated by the post service medical evidence.  In 
addition, x-rays reviewed at the time of the April 1997 
examination were interpreted as being entirely negative for 
arthritic-type pathology, and it is noted that there is no 
other confirmed radiographic evidence of arthritis shown by 
the balance of the evidence.  As indicated above, the 1992 VA 
examination disclosed that the appellant's x-rays were 
suggestive of early degenerative changes, but this finding 
appears to have been answered in the negative based on the 
more recent x-rays from the 1997 examination.

By reason of the above findings, the Board concludes that the 
disability picture presented does not support a compensable 
or higher rating under any of the potentially applicable 
diagnostic codes for the hip.  In the absence of clinical 
evidence of same as shown on the 1992 or 1997 VA 
examinations, the appellant's right hip disability is not 
entitled to a compensable or higher rating pursuant to 
Diagnostic Codes for impairment/limitation of motion of the 
thigh (Codes 5251-5253) or impairment of the femur (Code 
5255) due either to fracture or malunion.  There is simply no 
medical evidence which shows that the appellant's right hip 
has limited range of motion or other impairment of the 
thigh/femur.  It appears that his disability is clinically 
manifested only by some hypermobility of the joint for which 
it was recommended that he start an exercise program to 
strengthen his hip.  There is no evidence of current 
medication use for pain complaints and, as detailed above, 
there is no evidence that he has sought in/outpatient 
treatment for the right hip disability in the recent or 
remote past following service.

Moreover, as there is no medical evidence of ankylosis of the 
right hip (Code 5250) or joint flail abnormalities (Code 
5254), a rating under these diagnostic code criteria is also 
not in order.  In addition, as the recent x-rays do not 
substantiate that he has arthritis in the right hip, either a 
compensable or separate rating under Code 5003-5010 is not 
otherwise in order.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1997 VA examination did not include 
any comments regarding employment difficulties the appellant 
would likely experience due to his right hip disability.  
However, the Board would like to make clear that the 
description of his disability in these terms is not the only 
evidence to be considered that will determine the outcome of 
this claim.  What matters is that the medical findings of 
record are insufficient to warrant greater than a zero 
percent evaluation for the right hip under the schedular 
standards.  38 C.F.R. § 4.31.  Thus, for purposes of 
entitlement to Government benefits, VA recognizes that his 
hip disability does not involve any impairment of earning 
capacity of what he could earn in civilian occupations.  See 
38 C.F.R. § 4.1 (1999).  Indeed, the VA outpatient treatment 
reports dated in 1994-97 reference the fact that the 
appellant was employed on and off during these years doing 
various jobs, including a job that required him to drive a 
car.  It is also noted that he has traveled extensively in 
foreign countries doing missionary work for his church. While 
it appears that he has many jobs during this period, these 
reports do not in any way reflect that his ability to find 
and keep employment was impaired by his right hip.  These 
findings contrast sharply from parts of his hearing testimony 
of record to the effect that he averred that he could not 
drive due to his right hip disability.  In summary, the Board 
finds that entire record on appeal, aside from his 
contentions, does not reflect actual impairment of earning 
capacity as a result of the right hip disability.

As alluded to above, the Board must also address whether an 
increased rating for the appellant's right hip disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's complaints of pain in his right hip do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the preponderance of the medical evidence does not 
substantiate additional range-of-motion loss in this joint 
due to pain on use or during flare-ups, or due to weakened 
movement, excess fatigability, or incoordination.  As noted 
above, the examiner who conducted the 1997 VA examination 
observed that the appellant only had some hypermobility in 
the hip as opposed to actual limited range of motion.  When 
viewed together with the fact that he does not have any 
findings which support a compensable evaluation under the 
schedular standards, the Board can only conclude that he does 
not actually have any "additional" functional impairment of 
the right hip.  Moreover, regarding section 4.45, the Board 
notes that at the time of the 1997 VA examination it was not 
reported that the appellant was using a brace or experiencing 
any episodes of instability.  There is also no evidence of 
recent outpatient care, physical therapy, or current 
medication use for the right hip disability.  These findings 
preponderate against a finding that he has any additional 
functional loss due to movement abnormalities, weakened 
movement, or incoordination.  Thus, as the record currently 
stands, there is no objective medical evidence which confirms 
the presence of additional functional loss in the appellant's 
right hip.  In summary, the recent clinical findings do not 
reflect a significant level of impairment caused by the right 
hip disability that would support higher schedular ratings 
under any applicable criteria found in 38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in his right hip that is evidently caused by his pain 
complaints.  Consequently, the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) is not for application in this 
case as the evidence for and against the claim is clearly not 
in equipoise.  Cf. Williams (Willie) v. Brown, 4 Vet. App. 
270, 273-74 (1993) (citing Gilbert, supra, 1 Vet. App. at 54, 
the Court found "significant" evidence in support of 
veteran's claim).  In this case, for the reasons stated, the 
Board finds that a preponderance of the evidence to be against 
the claim.  See Gilbert and Alemany.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the right hip is not warranted, based 
on the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's service-connected right hip disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.
It should be emphasized that the diagnoses and clinical 
findings of record are essentially uncontradicted by any 
other medical evidence of record.  There is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by the right hip disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

It is noted that the RO did not consider referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998) when it last adjudicated the claim by 
supplemental statement of the case in March 1999.  
Nevertheless, the Board does not find that a remand is in 
order with respect to extraschedular consideration as it has 
not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's right hip disability is severe enough to 
warrant a compensable or higher schedular rating and hence, 
it does not appear that the appellant has an "exceptional or 
unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has ever required inpatient hospitalization for his 
right hip disability.  In addition, there is no recent record 
of significant or regular outpatient treatment for this 
disability.  With respect to employment, it is noted that the 
appellant has been unemployed from time to time in the past, 
however, as detailed above, the VA outpatient records dated 
in 1994-97 which describe his employment history do not in 
any implicate his right hip disability as a factor.  Thus, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected right 
hip disability.  In the absence of any evidence which 
actually shows that his disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, an extraschedular rating on the basis of employment 
handicap is not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

II.  Service Connection Claims

As detailed above in the Introduction, the appellant was a 
unit member of the Florida Army National Guard from July 1984 
to July 1992, with an initial period of "active duty for 
training" as a member of the Army Reserves from March 1985 
to August 1985, and additional periods of active duty for 
training for National Guard members authorized under title 
32, United States Code, from September 1985 to December 1985, 
from September 1986 to March 1987, and from June 1987 to July 
1990.  See Army National Guard Retirement Points History 
Statement, dated May 26, 1993.

With respect to the above-cited dates, the Court has 
consistently held that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  See 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

However, the Court has held that a claimant must first 
establish status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  A claimant attempting to establish veteran status 
based upon a period of active duty for training (ADT) or 
inactive duty for training (IDT) must show entitlement to 
service connection under the law and regulations germane 
thereto, see 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999), by a "preponderance of the 
evidence".  Laruan, 11 Vet. App. 80, 84 (1998) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), the Court 
stated that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence that he or she is a 
"veteran"; only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans"); see also Villeza v. Brown, 9 Vet. App. 353, 
357 (1996); aff'd, 114 F.3d 1206 (Fed. Cir. 1997 (table).  
The Court further held in Laruan that the "duty to assist" 
and "benefit-of-the doubt" provisions of 38 U.S.C.A. 
§ 5107(a) and (b) apply only to "claimants" who have 
achieved "veteran" status for themselves or based on the 
service of another (in the case of dependents), and 
therefore, these provisions will not apply in determining 
whether an individual has the requisite "status" to be 
considered a claimant.  Laruan, 11 Vet. App. at 85-86.

In view of the above, the Board must initially consider 
whether a preponderance of the evidence shows that the 
appellant is "veteran" with respect to each disability he 
has claimed entitlement to service connection, as listed on 
the title page of this decision.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying active duty for training, see supra, during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and for any 
period of inactive duty training during which the individual 
was disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  The Court has held that establishing service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the asserted in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); see Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability 
in service can be shown by either evidence contemporaneous 
with service or evidence that is post-service.  Savage, 10 
Vet. App. at 495.  However, a claimant diagnosed with a 
chronic condition shown after service must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

Alternatively, service connection may be granted for any 
disease diagnosed after service if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Residuals of Left Wrist Sprain

The appellant's original claim for service connection filed 
in March 1992 included his contention that he "broke" his 
left wrist.  He did not then specify when this alleged injury 
occurred, but he later explained the circumstances of the 
injury in his substantive appeal of August 1993:

In reference to the left wrist (to my 
major hand), this occurred initially in 
basic training, when the wrist swelled 
up.  I was treated at Noble Army Hospital 
at Ft. McClellan, AL and the doctor 
diagnosed a sprained wrist and I was on 
restricted duty for several days.  
However, the wrist continued to swell 
throughout my basic training, and I was 
also treated for the problem at Homestead 
AFB on numerous times on my active duty 
time, however, the condition continues to 
worsen, up to today.

Service medical records indicate that the appellant was 
treated for a hyperextended left wrist on July 26, 1985, 
while he was on his initial period of ADT.  He was performing 
push-up exercises when he sustained the injury.  X-rays 
showed no obvious fracture.  He was diagnosed with a sprain 
and placed in a splint.  The splint was taken off three days 
later on July 29, 1985, at which time it was noted that he 
had no swelling or acute tenderness in the left wrist.  His 
condition was noted to be improved and he was referred for 
physical therapy.  However, other than the fact that he was 
treated for ganglion cyst on his left wrist when seen later 
in the physical therapy clinic on July 29 and 30, 1985, there 
is no further evidence of in-service treatment for complaints 
of the left wrist sprain.  On this point, the Board observes 
that in the voluminous service records, multiple physical 
examinations conducted throughout his ADT/IDT military 
service in the Florida Army National Guard were negative for 
complaints or diagnosis of residual disability as a result of 
the July 1985 left wrist sprain injury.

Following service, no complaints or diagnosis of residual 
disability of the left wrist was reported or identified on 
the VA compensation examination conducted in November 1992.  
Further, the VA outpatient treatment reports dated in 1994-97 
and the reports of the VA neurologic and arthritis 
examinations conducted in 1997 are entirely negative for any 
reported complaints or diagnosis of a left wrist sprain 
disability.

In view the above, the Board concludes that the appellant has 
not established "veteran" status for purposes of this claim 
by a preponderance of the evidence.  Laruan, 11 Vet. App. at 
85-86.  While there is evidence of in-service incurrence of a 
left wrist sprain injury, neither a chronic disability 
related thereto was shown by the balance of the service 
medical records, nor is continuity of symptomatology for same 
shown in the years after service.  Moreover, according to the 
standard for establishing service connection articulated by 
the Court in Caluza, supra, the medical evidence cited above 
does not demonstrate that the appellant has a current 
disability in the left wrist as a result of the July 1985 
sprain injury.

Accordingly, the claim of entitlement to service connection 
for residuals of a left wrist sprain is denied.

Low Back Disorder

The appellant also claims entitlement to service connection 
for a low back disorder.  In his substantive appeal of August 
1993, he offered the following reasons why he felt service 
connection should be granted:

In reference to my lower back condition, 
I was initially injured in 1987 in 
Panama, the Canal Zone, when I landed 
wrong in a "repelling" exercise and my 
back was injured.  I was treated at the 
battalion medical doctor and prescribed 
ice and heat pack treatments, however, 
the back has continued to worsen.

While there is no record of the above-cited injury, service 
medical records reflect that the appellant reported 
complaints of lower back pain in June 1987 in connection with 
a bout of acute appendicitis that required an appendectomy in 
July 1987.  However, thereafter, the only reference to back 
pain complaints was noted on the report of a National Guard 
physical examination conducted in April 1991.  On the medical 
history report, the appellant checked "yes" to the box 
indicating a history of recurrent back pain to which the 
examiner recorded that he had back pain relieved by Tylenol.  
Although there were no reported abnormalities of the spine 
noted on the physical examination given at that time, the 
examiner noted a diagnosis of "back pain."

The VA neurologic examination given in November 1992 detailed 
the appellant's reported history of injuring his back in 1989 
while stationed in Panama, for which he described occasional 
pain in his back with radicular symptoms anteriorly up to his 
mid thoracic region and buttocks.  Physical examination 
findings revealed that he had some tenderness only in the 
upper lumbar region, and accordingly, the examiner's 
diagnostic impression was chronic low back problem without 
evidence of residual radiculopathy or myelopathy.  On the 
special spine examination given in connection with the 
November 1992 VA compensation examination, the abnormal 
findings related to the lower back were mild atrophy of the 
musculature of the back due to misuse.  As a result, he was 
diagnosed with a postural strain of the lumbar spine.  X-rays 
of the lumbar spine were interpreted as revealing only a 
slight "S" scoliosis.

The additional post service medical evidence, specifically, 
the VA outpatient treatment reports dated in 1994-97 and the 
reports of the VA neurologic and arthritis examinations 
conducted in 1997, is entirely negative for any reported 
complaints or diagnosis of a low back disorder.

In view the above, the Board concludes that the appellant has 
not established "veteran" status for purposes of this claim 
by a preponderance of the evidence.  Laruan, supra.  The 
service medical records document that he had a history of 
recurrent back pain, but the actual clinical records reflect 
only a one-time complaint of lower back pain that was 
associated with appendicitis in June 1987, for which there is 
no further documented treatment for similar complaints.  
Thereafter, the only reference to low back pain appears on 
his 1991 National Guard physical examination for which he 
reported the aforementioned history of recurrent back pain 
that he treated by taking Tylenol.  No actual clinical 
abnormalities of the spine were reported on that examination.  
Therefore, when the results of this examination are read 
together with the prior records which show only the one-time 
treatment four years earlier in 1987 while he was on ADT, the 
Board finds that under criteria for service connection set 
forth under Caluza, supra, and 38 C.F.R. § 3.303, a chronic 
disability of the low back was not shown in service.

Further, there is no competent evidence showing continuity of 
symptomatology for same in the years after service.  This 
latter finding is evidenced by the fact that other than the 
finding of postural-related lower back strain on the November 
1992 spine examination, there is no further evidence of post 
service disability of the low back.  In view thereof, the 
Board finds that there is no evidence of a medical nexus 
between the reports of back pain noted in the service medical 
records and putative continuos symptomatology of same in the 
years after service.  Voerth, 13 Vet. App. 117 (1999).  
Accordingly, it is not shown by a preponderance of the 
evidence that the appellant is a veteran for purposes of his 
claim of service connection for a low back disorder.

Hypertension

A preponderance of the evidence does not show that the 
appellant is a veteran for purposes of his claim of service 
connection for hypertension, and accordingly, service 
connection is not warranted for this disorder.  While service 
medical records reflect that he had hypertension and was 
taking medication to control this disease, these records do 
not document that he was ever treated or diagnosed with the 
condition while on ADT service.  The condition is first 
clinically identified by a diagnosis on the National Guard 
physical examination conducted in April 1991, at which time 
it was noted to be well-controlled with medications.  
Subsequent medical records, particularly, the VA hospital 
reports generated in connection with an incident that 
occurred in August 1991 while he was on IDT involving an 
episode of dizziness and breathing difficulty, reflect that 
he had hypertension, but these records do not contain any 
findings associating the diagnosis to his qualifying periods 
of ADT.  As hypertension is plainly a disease rather than an 
injury, only his above-cited qualifying periods of ADT can be 
considered for purposes of his claim.  38 C.F.R. § 3.6(a).  A 
service medical report dated in April 1992 also reflects the 
hypertension diagnosis and notes that he was then taking 
Verapamil to control it.  However, as stated above, there is 
no evidence that relates the hypertension as being incurred 
or aggravated during his qualifying periods of ADT.

Regarding ADT service, it is noted that the appellant's 
representative has pointed to a letter from his Guard unit 
dated in March 1992 that ordered him to ADT through July 
1992; at the time that letter was prepared, he had been on 
ADT since June 1987 with that period set to expire in July 
1990.  However, the record on appeal reflects that a 
subsequent orders letter was sent to him by his Guard command 
in June 1990 that revised his orders to the extent that his 
ADT would terminate on July 10, 1990.  No additional records 
reflect any further changes.  Hence, he was not on ADT after 
July 1990, and this fact is confirmed by the May 1993 Army 
National Guard Retirement Points History Statement, cited 
above.

Post service medical records reflect treatment for 
hypertension as shown in the VA outpatient treatment reports 
dated in 1994-97.  One of these reports, dated in June 1996, 
reflects a reported history of high blood pressure for the 
past eight to ten years, which would place the onset of the 
condition to the mid 1980's.  In addition, the appellant was 
diagnosed with essential hypertension when examined for 
compensation purposes by VA in November 1992.  Regarding his 
medical history, the Board notes that the appellant asserted 
in his August 1993 substantive appeal that he was told on two 
occasions by a doctor at Homestead Air Force Base that he had 
hypertension in 1986-87, while being seen for severe 
headaches, and again in 1989, although he stated that no 
medications were prescribed on either occasion.  However, as 
stated above, there is no competent medical evidence showing 
treatment or diagnosis of this condition during any of the 
appellant's qualifying periods of ADT, and in view of the 
fact that the condition is not shown by a diagnosis until 
after his ADT, specifically, on the April 1991 physical 
examination, the Board concludes that a preponderance of the 
evidence does not show he has established veteran status for 
purposes of this claim.  See Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) (if claim relates to period of ADT, 
disability must have manifested itself during that period; 
otherwise, period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of 
that claim).

Moreover, to the extent that the appellant has proffered 
statements regarding what medical professionals may have told 
him in the past concerning his hypertension, such statements 
are of insufficient evidentiary value to outweigh the balance 
of the evidence which is against the claim.  If hearsay 
evidence is generally regarded as insufficient to render a 
claim well grounded, the Board is certain that such evidence 
is of equally insufficient value in Laruan-based analysis of 
a claim.  See e.g. Robinette v. Brown, 8 Vet. App. 69 (1995) 
(hearsay medical evidence, transmitted by a layperson, cannot 
be sufficient to render a claim well grounded; connection 
between what a physician said and a layperson's account of 
what that physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence).

Accordingly, service connection for hypertension is denied.

Gastritis

The appellant's service medical records reflect treatment for 
gastroenteritis (acute inflammation of lining of the stomach 
and intestines characterized by anorexia, nausea, diarrhea, 
abdominal pain, and weakness, which has various causes, see 
Dorland's Illustrated Medical Dictionary, 27th ed.) while he 
was on ADT (in June 1985 and again in May 1987).  In 
addition, he was treated for complaints of lower quadrant 
pain, abdominal pain, lower gastrointestinal bleeding, 
diarrhea/vomiting and rectal bleeding (hemorrhoids) on 
various other occasions during his military service.  It 
appears that the lower quadrant pain complaints treated in 
1987 were associated with his bout of appendicitis that he 
had at that time.  However, other than the aforementioned 
dates of treatment, there is no evidence of further treatment 
or diagnosis of gastritis-type symptoms (inflammation of the 
stomach, see Dorland's, supra) noted in the service medical 
records, including when he was examined on the Guard physical 
examination in April 1991.

Following service, the appellant was examined a VA stomach 
examination in November 1992 at which time he was diagnosed 
with suspect cholelithiasis (formation of gallstones).  The 
examiner initially diagnosed a peptic ulcer as well on this 
examination, but he crossed that diagnosis off upon reviewing 
the results of an upper gastrointestinal series and 
esophogram which were both negative for any abnormalities.  
X-rays of the stomach showed the gallstones.  Additional VA 
outpatient treatment reports dated in 1994-97 showed 
diagnoses of abdominal pain and rule out gastritis in 
February 1995, gastritis in June 1996, and recurrent peptic 
ulcer disease since 1985 in April 1997.

This claim is similar analytically to the appellant's claim 
of service connection for the low back disorder.  Service 
medical records document that he was treated during two 
separate periods of ADT (1985 and 1987) for stomach distress 
diagnosed as gastroenteritis.  However, given the two-year 
time interval between these dates of treatment, combined with 
the fact that the balance of his service records, including 
the 1991 Guard physical examination, are negative for further 
treatment or diagnosis for same, the Board finds that a 
chronic disability of the stomach was not shown in service.  
Caluza, supra.

Further, there is no competent evidence showing continuity of 
symptomatology in the years after service.  The November 1992 
stomach examination found no evidence of ulcer disease or 
gastritis, diagnosing only suspected gallstones based on an 
upper gastrointestinal series, and although later dated VA 
outpatient treatment reports noted further isolated treatment 
for abdominal pain, gastritis, and recurrent peptic ulcer 
disease between 1995 and 1997, none of these reports offers 
anything in the way that could be construed as competent 
medical nexus evidence showing a link between the gastritis-
type complaints treated during his ADT periods and putative 
continuos symptomatology of same in the years after service.  
Voerth, supra.  The 1995 outpatient report denotes a history 
of recurrent peptic ulcer disease since 1985, and even though 
this reference is nonspecific as to the month or months in 
1985, assuming that it encompassed his ADT in 1985 between 
September and December, it would still lack the quality of 
medical nexus evidence because the service medical records do 
not document a diagnosis of peptic ulcer disease in 1985.  
Accordingly, it is not shown by a preponderance of the 
evidence that the appellant is a veteran for purposes of his 
claim of service connection for gastritis.  Paulson, 7 Vet. 
App. at 469-70.

Residuals of CVA (stroke) and Seizure Disorder

Service records indicate that the appellant became dizzy and 
developed trouble breathing while on IDT on August 11, 1991.  
His period of IDT on this occasion had started on August 10, 
1991.  He was participating in a physical fitness test at the 
time he developed the aforementioned symptoms.  As a result, 
he was hospitalized at a VA medical facility from August 11-
20, 1991, and, following extensive medical work-up of his 
condition, he was diagnosed with generalized anxiety 
disorder, multiple somatic symptoms of unknown etiology, 
right suborbital cerebral infarct, and rule out seizure 
disorder and pseudoseizures.  Additional service medical 
records reflect he was previously treated for complaints of 
dizziness with one episode of a "blackout" while on ADT in 
April 1985, but a seizure diagnosis was not established at 
that time; instead, a diagnosis of an upper respiratory 
infection was made following examination and work-up of his 
symptoms on April 24, 1985.  No treatment for seizures or a 
CVA was shown during his qualifying periods of ADT, which as 
mentioned above, were from March to August 1985, September to 
December 1985, September 1986 to March 1987, and from June 
1987 to July 1990.

Following service, the appellant was examined by a VA 
neurology specialist in March 1997 and based on a complete 
review of the evidence in the claims file, the examiner 
concluded that the appellant had some findings suggestive of 
mild residual right cerebral dysfunction consistent with the 
right subcortical infarct that he sustained in 1991.  In 
addition, the VA neurology specialist concluded that the 
appellant had a pseudo-seizure or seizure disorder, although 
there was no concrete evidence of a seizure disorder as he 
had not had regular episodes despite medication over the past 
year, which in the examiner's opinion suggested most likely 
that he had "pseudo-seizure of questionable significance."  
The record reflects that the VA neurology specialist also 
examined the appellant in November 1992 at which time he 
noted that the appellant had right cerebral dysfunction with 
residual left-sided weakness, sensory loss and mild gait 
disturbance.  Regarding the seizure disorder, the examiner 
concluded in 1992 that the appellant had had one seizure and 
was currently taking medications with no recurrences.  The VA 
outpatient treatment reports dated in 1994-97 disclosed that 
he was taking anti-convulsive medications to control a 
seizure disorder.

This claim is analytically similar to the appellant's claim 
for service connection for hypertension.  The medical 
evidence in this case clearly documents that the appellant 
had a CVA and seizure attack while on IDT in August 1991.  
However, it is not enough for this appellant to submit 
medical evidence showing that he was treated for these 
conditions during service because the applicable law and 
regulations under title 38 permits service connection for 
persons on IDT only for injuries, not disease, incurred or 
aggravated in line of duty.  See Paulson, 7 Vet. App. at 469-
70.  On this point, the Board notes that this case is not 
unlike the facts in Brooks v. Brown, 5 Vet. App. 484, 485 
(1993), wherein the Court upheld a precedent opinion of the 
VA's General Counsel (O.G.C. Prec. 86-90 (July 18, 1990)) 
that held that a myocardial infarction was not an injury for 
purposes of service connection based on IDT service.

In the aforementioned opinion, the General Counsel stated, in 
connection with a discussion of the plain meanings of the 
words injuries and disease from 38 U.S.C.A. §§ 101(24), 1131, 
"[w]e see little more basis for regarding a heart attack as 
an injury than for similarly regarding pneumonia, typhoid or 
yellow fever, small pox or any other ailment which a soldier 
might catch, or which, if he already had it, might disable 
him while on a short tour of duty. In each of such illnesses 
there are physical changes in the body such as congestions 
and swellings, comparable to those which cause a heart 
attack."  The Court in Brooks agreed, stating, ". . . VA's 
precedent opinion that a myocardial infarction is not an 
injury for purposes of service connection for [IDT] 
reservists is not '"inconsistent with the statutory 
mandate"' and does not '"frustrate the policy that Congress 
sought to implement"'.  Brooks, 5 Vet. App. at 487 (citing 
Federal Election Commission v. Democratic Senatorial Campaign 
Comm., 454 U.S. 27, 31-32, 102 S. Ct. 38, 41-42, 70 L.Ed.2d 
23 (1981)).

In line with O.G.C. Prec. 86-90 and Brooks, supra, the 
appellant's right subcortical cerebral infarction and seizure 
attacks sustained while he was on IDT in August 1991 clearly 
were disease processes as opposed to injuries in that, as the 
General Counsel stated in 86-90, "there is no evidence 
showing that [he] suffered any independent blow or injury 
while on this [IDT] tour which would have precipitated the 
infarction [or seizures]."  In this regard, the facts show 
that the appellant was performing physical training exercises 
when he suddenly became dizzy and could not breath right.  
His Guard unit regarded the August 1991 incident as disease 
in that the line of duty investigation report specifically 
identified it as such.  See DD Form 261, dated March 5, 1992.  
Moreover, the attending medical examiner at the time in 
question identified the incident as a disease process as 
well.  See DA Form 2173, dated August 23, 1991, of record.

In view of the above, the Board finds that a preponderance of 
the evidence does not show that the appellant is a veteran 
for purposes of his claim of service connection for residuals 
of CVA and a seizure disorder, and accordingly, service 
connection is not warranted for these disorders.  As noted, 
only his above-cited qualifying periods of ADT can be 
considered for purposes of his claim in that both disorders 
are in the nature of diseases rather than injuries.  
38 C.F.R. § 3.6(a).   There is no evidence that relates the 
CVA or seizures as being incurred or aggravated during his 
qualifying periods of ADT.

Other Considerations

Finally, the Board acknowledges that it has decided the 
present appeal as to these issues on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of "veteran 
status" under the standards set forth in Laruan v. West, 11 
Vet. App. 80 (1998) (en banc).  The result is the same.

ORDER

An increased (compensable) rating for the right hip 
disability is denied.

Service connection for residuals of a left wrist sprain is 
denied.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for a stomach disorder (gastritis or 
peptic ulcer disease) is denied.

Service connection for residuals of a CVA or stoke is denied.

Service connection for a seizure disorder is denied.


REMAND

As noted above in the INTRODUCTION, claims seeking 
entitlement to service connection for an anxiety disorder and 
whether a compensable rating under 38 C.F.R. § 3.324 is 
warranted for multiple service-connected disabilities rated 
noncompensably disabling will be remanded for further 
appellate processing.  These claims were denied by a rating 
decision in March 1999, and the record reflects that a notice 
of disagreement was timely filed by the appellant's 
representative.  See Statement of Representative in Appeals 
Case, dated in May 1999.

The RO has not issued a statement of the case on these 
issues.  The Court has directed that where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and his 
representative addressing the issues of 
service connection for an anxiety 
disorder and whether a compensable 
rating under 38 C.F.R. § 3.324 is 
warranted for multiple service-connected 
disabilities rated noncompensably 
disabling.  If the decision on either or 
both claims remains adverse to the 
appellant and, after the appellant has 
been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.

However, an issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals






